Exhibit 10.1
Execution Copy
$700,000,000
NABORS INDUSTRIES, INC.
4.625% SENIOR NOTES DUE 2021
GUARANTEED BY NABORS INDUSTRIES LTD.
PURCHASE AGREEMENT
CITIGROUP GLOBAL MARKETS INC.
August 16, 2011

 



--------------------------------------------------------------------------------



 



August 16, 2011
CITIGROUP GLOBAL MARKETS INC.
As representative of the Initial
Purchasers named in Schedule A
Hereto
c/o
CITIGROUP GLOBAL MARKETS INC.
388 Greenwich Street
New York, New York 10013
Dear Sirs and Mesdames:
     Nabors Industries, Inc., a Delaware corporation (the “Company”), proposes,
upon the terms and conditions set forth in this agreement (the “Agreement”), to
issue and sell to the several initial purchasers named in Schedule A hereto (the
“Initial Purchasers”) $700,000,000 aggregate principal amount of its 4.625%
Senior Notes due 2021 (the “Notes”) to be issued pursuant to the provisions of
an Indenture to be dated as of the Closing Date (as defined in Section 4) (the
“Indenture”) among the Company, the Guarantor (as defined below), Wilmington
Trust National Association, as Trustee (the “Trustee”) and Citibank, N.A., as
Securities Administrator (the “Securities Administrator”). The Notes will be
fully and unconditionally guaranteed (the “Guarantees”) by Nabors Industries
Ltd., a Bermuda exempted company (the “Guarantor”). The Notes and the Guarantees
are hereinafter collectively referred to as the “Securities.”
     The Securities will be offered by the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
(i) to persons whom the Initial Purchasers reasonably believe to be qualified
institutional buyers (as defined in Rule 144A under the Securities Act
(“Rule 144A”)) in compliance with the exemption from registration provided by
Rule 144A, and (ii) to certain persons who are not U.S. Persons (as defined in
Regulation S promulgated under the Securities Act (“Regulation S”)) (such
persons, “Non-U.S. Persons”) in offshore transactions in reliance on
Regulation S.
     The Initial Purchasers and their direct and indirect transferees will be
entitled to the benefits and subject to the obligations of a Registration Rights
Agreement to be dated the Closing Date among the Company, the Guarantor and the
Initial Purchasers (the “Registration Rights Agreement”). Pursuant to the
Registration Rights Agreement, the Company and the Guarantor will agree to file
with the U.S. Securities and Exchange Commission (the “Commission”) under the
circumstances set forth therein, a registration statement or an amendment
thereto under the Securities Act relating to the Company’s 4.625% Senior Notes
due 2021 (the “Exchange Notes”) and the Guarantor’s Guarantees (the “Exchange
Guarantees”) to be offered in exchange for the Notes and the Guarantees (the
“Exchange Offer”).
     In connection with the sale of the Securities, the Company has prepared and
delivered to the Initial Purchasers a preliminary offering memorandum, dated
“subject to completion, dated

 



--------------------------------------------------------------------------------



 



August 16, 2011” (together with any exhibits thereto and the documents
incorporated by reference therein, the “Offering Memorandum”) and has prepared
and delivered a pricing supplement (the “Pricing Supplement”) dated August 16,
2011, in the form attached hereto as Schedule I, describing the terms of the
Securities, the terms of the offering and the Company and the Guarantor, each
for use by the Initial Purchasers in connection with their solicitation of
offers to purchase the Securities. As used herein, “Disclosure Package” shall
mean the Offering Memorandum, as supplemented by the Pricing Supplement and any
written communications (as defined in Rule 405 under the Securities Act)
authorized for use under Section 6(j), each in the most recent form that has
been prepared and delivered by the Company to the Initial Purchasers in
connection with their solicitation of offers to purchase the Securities as of
the Applicable Time. “Applicable Time” means 2:45 P.M. (New York time) on
August 16, 2011. Promptly after the Applicable Time and in any event no later
than the Closing Date, the Company will prepare and deliver to the Initial
Purchasers a final offering memorandum (the “Final Offering Memorandum”), which
will consist of the Offering Memorandum with only such changes therein as are
required to reflect the information contained in the Pricing Supplement. The
Offering Memorandum and the Final Offering Memorandum are each sometimes
referred to herein as a “Memorandum.” As used herein (including the schedule and
annexes hereto), the term “Memorandum” shall include in each case the documents
incorporated by reference therein. The terms “supplement”, “amendment” and
“amend” as used herein with respect to the Memorandum shall include all
documents deemed to be incorporated by reference in the Memorandum that are
filed subsequent to the date of the Memorandum with the Commission pursuant to
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
     1. Representations and Warranties. The Guarantor and the Company, jointly
and severally, represent and warrant to, and agree with each of the Initial
Purchasers as of the Applicable Time and as of the Closing Date that:
     (a) (i) Each document filed or to be filed pursuant to the Exchange Act and
incorporated by reference in the Memorandum complied or will comply when so
filed in all material respects with the Exchange Act and the applicable rules
and regulations of the Commission thereunder, and (ii) as of its date the
Offering Memorandum did not contain, as of the Applicable Time the Disclosure
Package did not or will not contain, and on and as of the Closing Date, the
Disclosure Package and the Final Offering Memorandum will not contain, any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, except that the representations and warranties
set forth in this paragraph do not apply to statements or omissions in the
Disclosure Package or the Final Offering Memorandum based upon information
relating to the Initial Purchasers furnished to the Company in writing by the
Initial Purchasers expressly for use therein, it being understood and agreed
that the only such information is that described in Section 8(b).
     (b) Each of the Guarantor and the Company has been duly incorporated,
organized or formed, is validly existing as a Bermuda exempted company and
Delaware corporation, respectively, in good standing under the laws of the
jurisdiction of its incorporation, has the corporate power and authority to own
its property and to conduct its business as described in the Offering Memorandum
and is duly qualified to transact

-2-



--------------------------------------------------------------------------------



 



business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Guarantor and its
subsidiaries, taken as a whole (a “Material Adverse Effect”).
     (c) Each Significant Subsidiary (as defined below) has been duly organized,
is validly existing as a corporation or limited partnership in good standing
under the laws of the jurisdiction of its organization, has the corporate or
limited partnership power and authority to own its property and to conduct its
business to the extent described in the Offering Memorandum and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. All
of the issued shares of capital stock (or limited partnership interests) of each
Significant Subsidiary have been duly and validly authorized and issued, are
fully paid and non-assessable and are owned by the Guarantor, directly or
indirectly, free and clear of all liens, encumbrances, equities or claims other
than any liens, encumbrances, equities or claims in favor of the Guarantor or
another Significant Subsidiary. “Significant Subsidiaries” shall mean the
Company, Nabors International Finance Inc., Nabors Drilling USA, LP, Nabors
Diamond Holdings, Inc., Yellow Deer Investments Corp., Nabors Holding Company,
Nabors International Management Limited., Nabors Drilling International Limited,
Nabors Drilling International II Limited., Nabors Global Holdings Limited,
Nabors Global Holdings II Limited, Nabors Red Lion Limited, Nabors Blue Shield
Ltd., Nabors Lux Finance 1 S.à.r.l., Nabors Lux Finance 2 S.à.r.l., and Nabors
Finance Holdings S.à.r.l.
     (d) This Agreement has been duly authorized, executed and delivered by the
Company and the Guarantor and is a valid and binding agreement of, each of the
Company and the Guarantor, enforceable in accordance with its respective terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general principles of equity and implied
covenants of good faith and fair dealing.
     (e) The outstanding capital stock of the Company is indirectly owned by the
Guarantor, free and clear of all liens, encumbrances, equities or claims other
than any liens, encumbrances, equities or claims in favor of the Guarantor or a
Significant Subsidiary.
     (f) The issuance of the Securities has been duly authorized and, when the
Notes have been executed and authenticated in accordance with the provisions of
the Indenture and delivered to and paid for by the Initial Purchasers in
accordance with the terms of this Agreement, the Securities will be valid and
binding obligations of the Company and the Guarantor, as the case may be,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance or similar laws
affecting creditors’ rights generally, general principles of equity and implied
covenants of good faith and fair dealing, and will be entitled to the benefits
of the Indenture and the Registration Rights Agreement.

-3-



--------------------------------------------------------------------------------



 



     (g) The issuance of the Exchange Notes has been duly authorized and, when
the Exchange Notes have been executed and authenticated in accordance with the
provisions of the Indenture and delivered as contemplated in the Registration
Rights Agreement, will be valid and binding obligations of the Company
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency, moratorium, fraudulent conveyance or similar laws affecting
creditors’ rights generally, general principles of equity and implied covenants
of good faith and fair dealing.
     (h) The issuance of the Exchange Guarantees has been duly authorized and,
upon the due execution and authentication of the Exchange Notes in accordance
with the Indenture and the issuance and delivery of the Exchange Notes in the
Exchange Offer contemplated by the Registration Rights Agreement, will be valid
and binding obligations of the Guarantor enforceable in accordance with their
terms, subject to applicable bankruptcy, insolvency, moratorium, fraudulent
conveyance or similar laws affecting creditors’ rights generally, general
principles of equity and implied covenants of good faith and fair dealing.
     (i) Each of the Indenture and the Registration Rights Agreement has been
duly authorized and, on or prior to the Closing Date will have been, executed
and delivered by, and, assuming due authorization, execution and delivery of the
Indenture by the Trustee and the Securities Administrator and of the
Registration Rights Agreement by the Initial Purchasers will be a valid and
binding agreement of, the Company and the Guarantor, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general principles of equity and
implied covenants of good faith and fair dealing and except as rights to
indemnification and contribution may be limited under applicable law.
     (j) The execution and delivery by the Company and the Guarantor of, and the
performance by the Company and the Guarantor of their respective obligations
under, this Agreement, the Indenture, the Registration Rights Agreement, the
Securities, the Exchange Notes and the Exchange Guarantees (the “Transaction
Documents”) will not contravene any provision of (i) the restated certificate of
incorporation, as amended, or by-laws, as amended, of the Company, the
Memorandum of Association or Bye-laws, as amended, of the Guarantor or (ii) any
agreement or other instrument binding upon the Guarantor, the Company or any of
the Significant Subsidiaries that is material to the Guarantor and its
subsidiaries, taken as a whole, or, (iii) to the knowledge of the Guarantor or
the Company, any judgment, order, applicable law or decree of any governmental
body, agency or court having jurisdiction over the Guarantor, the Company or any
Significant Subsidiary, except, in the cases of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.
     (k) There are no material legal or governmental proceedings pending or, to
the knowledge of the Guarantor or the Company, threatened to which the Company
or any of the Significant Subsidiaries is a party or to which any of the
properties of the Guarantor or the Company or any of their subsidiaries is
subject other than proceedings accurately described in all material respects in
the Offering Memorandum and proceedings that

-4-



--------------------------------------------------------------------------------



 



would not have a Material Adverse Effect or material adverse effect on the power
or ability of the Guarantor or the Company to perform its obligations under this
Agreement, the Indenture, the Registration Rights Agreement, the Securities, the
Exchange Notes or the Exchange Guarantees or to consummate the transactions
contemplated by the Offering Memorandum.
     (l) None of the Company, the Guarantor nor any affiliate (as defined in
Rule 501(b) of Regulation D under the Securities Act, an “Affiliate”) of the
Company or the Guarantor has directly, or through any agent, (i) sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Securities in a manner that would require the registration under
the Securities Act of the Securities, (ii) engaged in any form of general
solicitation or general advertising in connection with the offering of the
Securities (as those terms are used in Regulation D under the Securities Act) or
in any manner involving a public offering within the meaning of Section 4(2) of
the Securities Act or (iii) engaged in any directed selling efforts within the
meaning of Regulation S, and all such persons have complied with the offering
restrictions requirement of Regulation S.
     (m) Assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 7 and their compliance with the agreements set
forth therein, it is not necessary in connection with the offer, sale and
delivery of the Securities to the Initial Purchasers in the manner contemplated
by this Agreement to register the Securities under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended.
     (n) The Securities satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act.
     (o) Neither the Company nor the Guarantor is, and after giving effect to
the offering and sale of the Notes and the application of the proceeds thereof
as described in the Disclosure Package and the Final Offering Memorandum neither
will be, an “investment company” as defined in the Investment Company Act of
1940.
     (p) Other than the Offering Memorandum, the Disclosure Package and the
Final Offering Memorandum, neither the Company nor the Guarantor (including
their respective agents and representatives, other than the Initial Purchasers
in their capacity as such) has made, used or prepared, authorized, approved or
referred to nor will they prepare, make, use, authorize, approve or refer to any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Securities.
     2. Agreements to Sell and Purchase. The Company hereby agrees to sell to
the Initial Purchasers, and the Initial Purchasers, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agree, severally and not jointly, to purchase from the
Company the principal amount of Notes set forth opposite such Initial
Purchaser’s name on Schedule A hereto at a purchase price of 99.004% of the
principal amount thereof plus accrued interest thereon from August 23, 2011 (the
“Purchase Price”).

-5-



--------------------------------------------------------------------------------



 



     The Company and the Guarantor hereby agree that, without the prior written
consent of the Initial Purchasers, they will not, during the period beginning on
the date hereof and continuing to and including the Closing Date, offer, sell,
contract to sell or otherwise dispose of any debt of the Company or warrants to
purchase debt of the Company in each case of a type substantially similar to the
Securities (other than the sale of the Securities under this Agreement and the
exchange of the Securities for the Exchange Notes and the Exchange Guarantees in
connection with the Exchange Offer).
     3. Terms of Offering. You have advised the Company and the Guarantor that
the Initial Purchasers will make an offering of the Securities to be purchased
by the Initial Purchasers hereunder on the terms set forth in this Agreement and
the Offering Memorandum.
     4. Payment and Delivery. Payment of the Purchase Price for the Notes shall
be made to the Company in Federal or other funds immediately available in New
York City against delivery of such Notes for the account of the Initial
Purchasers at 10:00 a.m., New York City time, on August 23, 2011, or at such
other time on the same or such other date, as shall hereafter be agreed upon by
the Company and the Initial Purchasers. The time and date of such payment are
hereinafter referred to as the “Closing Date.”
     Delivery of the Notes shall be made through the facilities of The
Depository Trust Company (“DTC”) pursuant to its Full-Fast Delivery Program
unless the Initial Purchasers shall otherwise instruct, and Notes sold by the
Initial Purchasers in reliance on Rule 144A or Regulation S shall be represented
by one or more global certificates.
     5. Conditions to the Initial Purchasers’ Obligations. The obligations of
the several Initial Purchasers to purchase and pay for the Notes and related
Guarantees on the Closing Date are subject to the following conditions:
     (a) Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date:
          (i) There shall not have occurred any downgrading, nor shall any
notice have been given of any intended or potential downgrading, below
Baa2(Negative) from Moody’s Investors Service, Inc., BBB(Stable) from Standard
and Poor’s Ratings Services and BBB+ (Negative) from Fitch Inc., in the senior
unsecured rating accorded the Company or the Guarantor or any of the Company’s
or the Guarantor’s senior unsecured securities or in the rating outlook for the
Company or the Guarantor by any “nationally recognized statistical rating
organization,” as such term is defined for purposes of Rule 436(g)(2) under the
Securities Act; and
          (ii) There shall not have occurred any change, or any development
involving a prospective change, in the financial position, or in the earnings,
business or operations of the Guarantor and its subsidiaries, taken as a whole,
from that set forth in the Offering Memorandum (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement) that, in your
judgment, is material and adverse and that makes it, in your judgment,
impracticable to market the Securities on the terms and in the manner
contemplated in the Offering Memorandum.

-6-



--------------------------------------------------------------------------------



 



     (b) The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an executive officer of each
of the Company, with respect to the Company, and the Guarantor, with respect to
the Guarantor, to the effect set forth in Section 5(a) and to the effect that
the representations and warranties of the Company and the Guarantor contained in
this Agreement are true and correct as of the Closing Date and that each of the
Company and the Guarantor has complied with all of the agreements and satisfied
all of the conditions on its part to be performed or satisfied hereunder on or
before the Closing Date.
     The officer signing and delivering such certificate may rely upon the best
of his or her knowledge as to proceedings threatened.
     (c) The Company and the Guarantor shall have furnished to the Initial
Purchasers the opinion of Laura W. Doerre, Vice President and General Counsel of
Nabors Corporate Services, Inc., dated the Closing Date, substantially to the
effect set forth on Annex 5(c) hereto. In giving such opinion, such counsel may
rely as to matters of fact, to the extent such counsel deems proper, on
certificates of responsible officers of the Company or the Guarantor and the
Significant Subsidiaries and of public officials. Such opinion may be relied
upon only by the Initial Purchasers in connection with the transactions
contemplated by this Agreement, and may not be used or relied upon by the
Initial Purchasers for any other purpose, or by any other person, firm,
corporation or entity for any purpose whatsoever, without the prior written
consent of such counsel. Such opinion may be limited to the laws of the State of
Texas and the corporation, limited partnership and limited liability company
statutes of the State of Delaware.
     (d) The Company and the Guarantor shall have furnished to the Initial
Purchasers the opinion of Milbank, Tweed, Hadley & McCloy LLP, special United
States counsel for the Company and the Guarantor, dated the Closing Date,
substantially to the effect set forth on Annex 5(d) hereto.
     In rendering their opinions pursuant to this Section 5(d), such counsel may
rely, to the extent deemed advisable by such counsel, (i) as to factual matters
on certificates of officers of the Company or the Guarantor and (ii) upon
certificates of public officials.
     Such opinion shall be limited to the laws of the State of New York, the
Federal laws of the United States and the General Corporation Law of the State
of Delaware. Such opinion shall be rendered as of the Closing Date only in
connection with this Agreement and will be solely for the benefit of the Initial
Purchasers, and may not be relied upon, nor shown to or quoted from, for any
other purpose, or to any other person, firm or corporation.
     Such counsel shall also state that such counsel has reviewed the Disclosure
Package and the Final Offering Memorandum prepared by the Company and the
Guarantor, as well as certain corporate records and documents furnished to such
counsel by the Company and the Guarantor and such counsel has participated in
discussions with representatives of the Company and the Guarantor, counsel to
the Company and counsel to the Initial Purchasers regarding the contents of the
Disclosure Package and the Final

-7-



--------------------------------------------------------------------------------



 



Offering Memorandum and related matters; such counsel shall also state that the
purpose of their professional engagement was not to establish or confirm factual
matters set forth in the Disclosure Package or the Final Offering Memorandum and
they have not undertaken to verify independently any of such factual matters and
that moreover, many of the determinations required to be made in the preparation
of the Disclosure Package and the Final Offering Memorandum involve matters of a
non-legal nature; and that accordingly, they are not passing upon and do not
assume any responsibility for the accuracy, completeness or fairness of the
statements contained in the Disclosure Package and the Final Offering Memorandum
and shall make no representation that they have independently verified the
accuracy, completeness or fairness of such statements, except as stated in
paragraphs 2, 3, and 11 of Annex 5(d).
     Such counsel shall also state that on the basis of and subject to the
foregoing that they confirm that nothing has come to such counsel’s attention
that causes such counsel to believe that: (i) the Disclosure Package as of the
Applicable Time and at the Closing Date contained or contains or (ii) the Final
Offering Memorandum, as of its date and at the Closing Date, contained or
contains, an untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (it being
understood that such counsel need not comment in respect to (i) or (ii) above
with respect to (x) the financial statements and other financial information or
(y) the information derived from the reports of Miller and Lents, Ltd.,
Netherland, Sewall & Associates, Inc., AJM Petroleum Consultants, and Lonquist &
Co., LLC, in each case, contained or incorporated by reference in the Disclosure
Package or the Final Offering Memorandum).
     (e) The Company and the Guarantor shall have furnished to the Initial
Purchasers the opinion of Appleby, special counsel for the Guarantor, dated the
Closing Date, in the form set forth on Annex 5(e) hereto. Such opinion shall be
limited to the laws of Bermuda. Such opinion shall be rendered as of the Closing
Date only in connection with the Agreement and will be solely for the benefit of
the Initial Purchasers, and may not be relied upon, nor shown to or quoted from,
for any other purpose, or to any other person, firm or corporation.
     (f) The Initial Purchasers shall have received from Vinson & Elkins L.L.P.,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date, with respect to the issuance and sale of the Securities, the Disclosure
Package, the Final Offering Memorandum and other related matters as the Initial
Purchasers may reasonably require, and the Company and the Guarantor shall have
furnished to such counsel such documents as such counsel reasonably requests for
the purpose of enabling such counsel to pass upon such matters.
     (g) The Initial Purchasers shall have received on the date of the
Applicable Time and on the Closing Date letters, dated the date of the
Applicable Time and Closing Date, respectively, in form and substance
satisfactory to the Initial Purchasers, from PricewaterhouseCoopers LLP,
independent public accountants, containing statements and information of the
type ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information

-8-



--------------------------------------------------------------------------------



 



contained in or incorporated by reference into each Memorandum; provided that
the letter delivered on the Closing Date shall use a “cut-off date” not earlier
than the date hereof.
     6. Covenants of the Company and the Guarantor. In further consideration of
the agreements of the Initial Purchasers contained in this Agreement, the
Company and the Guarantor, jointly and severally, covenant with the Initial
Purchasers as follows:
     (a) To furnish to the Initial Purchasers in New York City, without charge,
prior to 10:00 a.m. New York City time on August 23, 2011 and during the period
mentioned in Section 6(c), as many copies of the Disclosure Package, the
Memorandum, any documents incorporated by reference therein and any supplements
and amendments thereto as the Initial Purchasers may reasonably request.
     (b) Before amending or supplementing the Disclosure Package or the
Memorandum, to furnish to the Initial Purchasers a copy of each such proposed
amendment or supplement and not to use any such proposed amendment or supplement
to which the Initial Purchasers reasonably object.
     (c) If, during such period after the date hereof and prior to the date on
which all of the Securities shall have been sold by the Initial Purchasers, any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Disclosure Package or the Memorandum in order to make
the statements therein, in the light of the circumstances when the Disclosure
Package or the Memorandum is delivered to a purchaser, not misleading, or if, in
the opinion of counsel for the Initial Purchasers, it is necessary to amend or
supplement the Disclosure Package or the Memorandum to comply with applicable
law, forthwith to prepare and furnish, at its own expense, to the Initial
Purchasers, either amendments or supplements to the Disclosure Package or the
Memorandum so that the statements in the Disclosure Package or the Memorandum as
so amended or supplemented will not, in the light of the circumstances when the
Disclosure Package or the Memorandum is delivered to a purchaser, be misleading
or so that the Disclosure Package or the Memorandum, as amended or supplemented,
will comply with applicable law.
     (d) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as the Initial Purchasers
shall reasonably request; provided, however that neither the Company nor the
Guarantor shall be obligated to file any general consent to service of process
or to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.
     (e) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of their respective obligations under this
Agreement, including: (i) the fees, disbursements and expenses of the Company’s
and the Guarantor’s counsel and the Company’s and the Guarantor’s accountants in
connection with the issuance and sale of the Securities and all other fees or
expenses of the Company and the

-9-



--------------------------------------------------------------------------------



 



Guarantor in connection with the preparation of the Disclosure Package and the
Memorandum and all amendments and supplements thereto, including all printing
costs associated therewith, and the delivery of copies thereof to the Initial
Purchasers, in the quantities herein above specified, (ii) all costs and
expenses related to the issuance, transfer and delivery of the Securities to the
Initial Purchasers, including any transfer or other taxes payable thereon,
(iii) the cost of printing or producing any blue sky or legal investment
memorandum in connection with the offer and sale of the Securities under state
securities laws and all expenses in connection with the qualification of the
Securities for offer and sale under state securities laws as provided in Section
6(d) hereof, including filing fees and the reasonable fees and disbursements of
counsel for the Initial Purchasers in connection with such qualification and in
connection with the Blue Sky or legal investment memorandum, (iv) any fees
charged by rating agencies for the rating of the Securities, (v) the costs and
charges of the Trustee and any transfer agent, registrar, depositary, or the
Securities Administrator, and (vi) all other costs and expenses incident to the
performance of the obligations of the Company and the Guarantor hereunder for
which provision is not otherwise made in this Section. It is understood,
however, that except as provided elsewhere in this Agreement, the Initial
Purchasers will pay all of their costs and expenses, including fees and
disbursements of their counsel, transfer taxes payable upon resale of any of the
Securities by them and any advertising expenses connected with any offers they
may make.
     (f) Neither the Guarantor nor any Affiliate of the Guarantor will sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in the Securities Act) which could be integrated with the
sale of the Securities in a manner that would require the registration under the
Securities Act of the Securities.
     (g) Not to solicit any offer to buy or offer or sell the Securities by
means of any form of general solicitation or general advertising (as those terms
are used in Regulation D under the Securities Act) or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.
     (h) While any of the Securities remain “restricted securities” within the
meaning of the Securities Act, to make available, upon request, to any seller of
such Securities the information specified in Rule 144A(d)(4) under the
Securities Act, unless the Guarantor is then subject to Section 13 or 15(d) of
the Exchange Act.
     (i) Until the issuance of the Exchange Notes or the effectiveness of the
shelf registration statement contemplated by the Registration Rights Agreement,
the Guarantor will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them.
     (j) Before using, authorizing, approving or referring to any written
communication that constitutes an offer to sell or a solicitation to buy the
Notes or the Guarantees (other than the Disclosure Package and the Final
Offering Memorandum), the Company will furnish to the Initial Purchasers a copy
of such written communication for

-10-



--------------------------------------------------------------------------------



 



review and will not use, authorize, approve or refer to any such written
communication to which the Initial Purchasers reasonably object.
     7. Offering of Securities; Restrictions on Transfer. (a) Each Initial
Purchaser, severally and not jointly, represents, warrants and agrees that
(i) it is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”), and an “accredited investor” within the meaning of
Rule 501 under the Securities Act, (ii) it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, such
Securities by any form of general solicitation or general advertising (as those
terms are used in Regulation D under the Securities Act) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act, (iii) it will solicit offers for such Securities only from, and will offer
such Securities only to, persons that it reasonably believes to be QIBs in
transactions pursuant to Rule 144A and in connection with each such sale, it has
taken or will take reasonable steps to ensure that such sale is being made in
reliance on Rule 144A and (iv) it will solicit offers outside the United States
only from, and will offer such Securities only to, certain persons who are not
U.S. Persons in offshore transactions in reliance on Regulation S. Each Initial
Purchaser will comply with all applicable laws and regulations in each
jurisdiction in which it acquires, offers, sells or delivers Securities or has
in its possession or distributes the Disclosure Package or the Memorandum or any
such other material, in all cases at its own expense, except as provided in
Section 6(e).
     (b) Each Initial Purchaser acknowledges and agrees that the Company and,
for the purposes of the opinions to be delivered to the Initial Purchasers
pursuant to Sections 5(c), 5(d), 5(e) and 5(f), counsel for the Company, counsel
for the Guarantor and counsel for the Initial Purchasers, respectively, may rely
upon the accuracy of the representations and warranties of such Initial
Purchaser, and compliance of such Initial Purchaser with its agreements,
contained in paragraph 7(a) above, and such Initial Purchaser hereby consents to
such reliance.
     8. Indemnity and Contribution. (a) The Company and the Guarantor, jointly
and severally, agree to indemnify and hold harmless each Initial Purchaser, the
respective officers and directors of the Initial Purchasers, and each person, if
any, who controls any Initial Purchaser within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Offering
Memorandum, the Disclosure Package, the Final Offering Memorandum, or in any
amendment or supplement thereto, or caused by any omission or alleged omission
to state therein a material fact necessary to make the statements therein in the
light of the circumstances under which they were made not misleading, except
insofar as such losses, claims, damages or liabilities are caused by any such
untrue statement or omission or alleged untrue statement or omission based upon
information furnished to the Company in writing by the Initial Purchasers
expressly for use therein, it being understood and agreed that the only
information furnished by any such Initial Purchaser consists of the information
described in Section 8(b);
     (b) Each Initial Purchaser, severally and not jointly, agrees to indemnify
and hold harmless the Company, its directors, its officers, the Guarantor, its
directors, its

-11-



--------------------------------------------------------------------------------



 



officers and each other person, if any, who controls the Company or the
Guarantor within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the foregoing indemnity
from the Company and the Guarantor to the Initial Purchasers, but only with
reference to information relating to the Initial Purchasers furnished in writing
by the Initial Purchasers to the Company expressly for use in the Offering
Memorandum, the Disclosure Package or the Final Offering Memorandum or any
amendments or supplements thereto, it being understood and agreed that the only
information furnished by any such Initial Purchaser consists of the following
information in the Offering Memorandum: the ninth (first sentence only) and
tenth paragraphs under the caption “Plan of Distribution.”
     (c) In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding; but the omission so to
promptly notify the indemnifying party shall not relieve it from any liability
which it may have to any indemnified party otherwise than under such subsection
provided that the party entitled to be so notified is not prejudiced by such
delay to promptly notify. In any such proceeding, any indemnified party shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such indemnified party unless (i) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel or (ii) the named parties to any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood that the indemnifying party shall not, in respect of the legal
expenses of any indemnified party in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm (in addition to any local counsel) for all such
indemnified parties and that all such fees and expenses shall be reimbursed as
they are incurred. Such firm shall be designated in writing by the Initial
Purchasers, in the case of parties indemnified pursuant to Section 8(a), and by
the Guarantor, in the case of parties indemnified pursuant to Section 8(b). The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. Notwithstanding the foregoing sentence, if at
any time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by the second and third sentences of this paragraph, the indemnifying party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than 30
days after receipt by such indemnifying party of the aforesaid request and
(ii) such indemnifying party shall not have reimbursed the indemnified party in
accordance with

-12-



--------------------------------------------------------------------------------



 



such request prior to the date of such settlement. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding, and (ii) does not include an
admission of fault, culpability or a culpable failure to act, by or on behalf of
an indemnified party.
     (d) To the extent the indemnification provided for in Section 8(a) or 8(b)
is unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company or the
Guarantor on the one hand and the Initial Purchasers on the other hand from the
offering of the Notes or (ii) if the allocation provided by clause 8(d)(i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause 8(d)(i) above but
also the relative fault of the Company or the Guarantor on the one hand and of
the Initial Purchasers on the other hand in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative benefits received
by the Company or the Guarantor on the one hand and the Initial Purchasers on
the other hand in connection with the offering of the Notes shall be deemed to
be in the same respective proportions as the net proceeds from the offering of
the Notes (before deducting expenses) received by the Company and the total
discounts and commissions received by the Initial Purchasers, in each case as
set forth in the Offering Memorandum or herein, bear to the aggregate offering
price of the Notes. The relative fault of the Company or the Guarantor on the
one hand and of the Initial Purchasers on the other hand shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company and the Guarantor or by the
Initial Purchasers, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
     (e) The Company, the Guarantor and the Initial Purchasers agree that it
would not be just or equitable if contribution pursuant to this Section 8 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in Section 8(d).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages and liabilities referred to in Section 8(d) shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, no Initial Purchaser shall be required to contribute any amount in
excess of the amount by which the total price at which the Notes resold by it in
the initial placement of such Notes were offered to investors exceeds the amount
of any damages

-13-



--------------------------------------------------------------------------------



 



that such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The remedies provided for in
this Section 8 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any indemnified party at law or in equity.
The Initial Purchasers’ obligations to contribute pursuant to this Section 8 are
several in proportion to the respective principal amount of Notes they have
agreed to purchase hereunder and not joint.
     (f) The indemnity and contribution provisions contained in this Section 8
and the representations, warranties and other statements of the Company or the
Guarantor contained in this Agreement shall remain operative and in full force
and effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of any Initial Purchaser or any person
controlling any Initial Purchaser or by or on behalf of the Company, its
officers or directors, the Guarantor, its officers or directors or any other
person controlling the Company or the Guarantor and (iii) acceptance of and
payment for any of the Notes.
     9. Termination. This Agreement shall be subject to termination by notice
given by the Initial Purchasers to the Company and the Guarantor, if (a) after
the execution and delivery of this Agreement and prior to the Closing Date
(i) trading generally shall have been suspended or materially limited on or by,
as the case may be, either the New York Stock Exchange or The NASDAQ Stock
Market LLC, or settlement of trading shall have been materially disrupted,
(ii) trading of any securities of the Guarantor shall have been suspended on any
exchange or in any over-the-counter market, (iii) a general moratorium on
commercial banking activities in New York shall have been declared by either
Federal or New York State authorities or (iv) there shall have occurred any
outbreak or escalation of hostilities (including without limitation an act of
terrorism) or any change in financial markets or any calamity or crisis that, in
your judgment, is material and adverse to the financial markets generally and
(b) in the case of any of the events specified in clauses 9(a)(i) through
9(a)(iv), such event, singly or together with any other such event, makes it, in
your judgment, impracticable to market the Securities on the terms and in the
manner contemplated by this Agreement and the Offering Memorandum.
     10. Default by an Initial Purchaser. If any one or more Initial Purchasers
shall fail to purchase and pay for any of the Notes agreed to be purchased by
such Initial Purchaser hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
remaining Initial Purchasers shall be obligated severally to take up and pay for
(in the respective proportions that the principal amount of Notes set forth
opposite their names in Schedule A hereto bears to the aggregate principal
amount of Notes set forth opposite the names of all the remaining Initial
Purchasers) the Notes that the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Notes that the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase shall exceed 10%
of the aggregate principal amount of Notes set forth in Schedule A hereto, the
remaining Initial Purchasers shall have the right to purchase all, but shall not
be under any obligation to purchase any, of the Notes, and if such nondefaulting
Initial Purchasers do not purchase all the Notes, this Agreement will

-14-



--------------------------------------------------------------------------------



 



terminate without liability to any nondefaulting Initial Purchaser or the
Company. In the event of a default by any Initial Purchaser as set forth in this
Section 10, the Closing Date shall be postponed for such period, not exceeding
five business days, as the Initial Purchasers shall determine in order that the
required changes in the Final Offering Memorandum or in any other documents or
arrangements may be effected. Nothing contained in this Agreement shall relieve
any defaulting Initial Purchaser of its liability, if any, to the Company or any
nondefaulting Initial Purchaser for damages occasioned by its default hereunder.
     11. Effectiveness; Expense Reimbursement. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.
     If this Agreement shall be terminated by the Initial Purchasers because of
any failure or refusal on the part of the Company or the Guarantor to comply
with the terms or to fulfill any of the conditions of this Agreement, or if for
any reason the Company or the Guarantor shall be unable to perform its
obligations under this Agreement, the Company will reimburse the Initial
Purchasers for all out-of-pocket expenses (including the fees and disbursements
of their counsel up to a maximum of $100,000) reasonably incurred by the Initial
Purchasers in connection with this Agreement or the offering contemplated
hereunder. Notwithstanding the foregoing, if and when the sale of the Notes is
consummated, the Initial Purchasers will reimburse the Company for certain of
the Company’s expenses in connection with the transactions contemplated by this
Agreement in an amount of $1,008,000.
     12. Notices. Notices given pursuant to this Agreement shall be in writing
and shall be delivered (a) if to the Company, at 515 W. Greens Road, Suite 1200,
Houston, Texas 77067, Attention: Chief Financial Officer, or (b) if to the
Guarantor, Crown House, 4 Par-La-Ville Road, Hamilton, Second Floor, HM08,
Bermuda, or (c) if to the Initial Purchasers, to Citigroup Global Markets Inc.,
388 Greenwich Street, New York, NY 10013, Attention: General Counsel, or in any
case to such other address as the person to be notified may have requested in
writing.
     13. Successors. This Agreement is made solely for the benefit of the
Initial Purchasers, the Company, the Guarantor, their respective directors and
officers and other controlling persons referred to in Section 8 hereof, and
their respective successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. The term “successors and
assigns” as used in this Agreement shall not include a purchaser from the
Initial Purchasers of any of the Securities in its status as such purchaser.
     14. Partial Unenforceability. If any section, paragraph or provision of
this Agreement is for any reason determined to be invalid or unenforceable, such
determination shall not affect the validity or enforceability of any other
section, paragraph or provision hereof.
     15. Counterparts. This Agreement may be signed (including by facsimile) in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
     16. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

-15-



--------------------------------------------------------------------------------



 



     17. No Fiduciary Duty. The Company and Guarantor hereby acknowledge that
(a) the purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Company and the Guarantor, on
the one hand, and the Initial Purchasers and any affiliate through which they
may be acting, on the other, (b) the Initial Purchasers are acting as principal
and not as an agent or fiduciary of the Company or the Guarantor and (c) the
Company’s engagement of the Initial Purchasers in connection with the offering
and the process leading up to the offering is as independent contractors and not
in any other capacity. Furthermore, the Company and the Guarantor agree that
they are solely responsible for making their own judgments in connection with
the offering (irrespective of whether any of the Initial Purchasers has advised
or is currently advising the Company or the Guarantor on related or other
matters). The Company and the Guarantor agree that they will not claim that the
Initial Purchasers have rendered advisory services of any nature or respect, or
owe an agency, fiduciary or similar duty to the Company or the Guarantor, in
connection with such transaction or the process leading thereto.
     18. Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.

-16-



--------------------------------------------------------------------------------



 



            Very truly yours,

NABORS INDUSTRIES LTD.
      By:   /s/ Mark D. Andrews       Name: Mark D. Andrews     
Title: Corporate Secretary        NABORS INDUSTRIES, INC.
      By:   /s/ Clark Wood       Name: Clark Wood      Title: Controller     

Accepted as of the date hereof:
CITIGROUP GLOBAL MARKETS INC.

                By:   /s/ Brian D. Bednarski         Name:   Brian D. Bednarski 
      Title:   Managing Director       

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Pricing Supplement dated August 16, 2011

     
Initial Purchasers:
  Citigroup Global Markets Inc.
 
  Mizuho Securities USA Inc.
 
  UBS Securities LLC
 
  Morgan Stanley & Co. LLC
 
  Merrill Lynch, Pierce, Fenner & Smith
Incorporated
 
  HSBC Securities (USA) Inc.
 
  PNC Capital Markets LLC
 
   
Amount:
  $700,000,000 
Security Offered:
  Senior Unsecured Notes
Issuer:
  Nabors Industries, Inc.
Guarantor:
  Nabors Industries Ltd.
 
   
Benchmark Treasury:
  2.125% due August 2021
Treasury Yield:
  2.218% 
 
   
Coupon:
  4.625% 
Price to Investor:
  99.654% 
Bond Denomination:
  $2,000 and in integral multiples of $1,000 in excess thereof.
 
   
Maturity:
  September 15, 2021
Yield to Maturity:
  4.668% 
 
   
Call Feature:
  Make-whole call @ T + 37.5 bps
 
   
Put:
  Offer to purchase by the Issuer if a Change of Control Triggering Event occurs
(as defined in the Indenture)
 
   
1st Coupon:
  March 15, 2012
 
   
Coupon Payment Dates:
  March 15 and September 15
 
   
Spread to Treasury:
  245 bps
 
   
Offering Status:
  Rule 144A/Regulation S (with registration rights)
CUSIPs:
  Rule 144A: 629568 AW6

-1-



--------------------------------------------------------------------------------



 



     
 
  Regulation S: U6295Y AE3
 
  Exchange: 629568 AX4
 
   
ISINs:
  Rule 144A: US629568AW69
 
  Regulation S: USU6295YAE33
 
  Exchange: US629568AX43
 
   
Trade Date:
  August 16, 2011
 
   
Settlement Date:
  August 23, 2011
 
   
Contingent Interest:
  No
Use of Proceeds:
  General corporate purposes, including repayment of debt.

     The net proceeds from the offering, after deducting offering commissions
and estimated net expenses payable by us, are expected to be $693 million.
     Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.
     We expect delivery of the notes will be made against payment therefor on or
about August 23, 2011, which is the fifth business day following the date of
pricing of the notes (such settlement being referred to as “T+5”). Under
Rule 15c6-1 of the Securities Exchange Act of 1934, trades in the secondary
market generally are required to settle in three business days unless the
parties to any such trade expressly agree otherwise. Accordingly, purchasers who
wish to trade the notes on the date of pricing of the notes or the next
succeeding two business days will be required, by virtue of the fact that the
notes initially will settle in T+5, to specify an alternate settlement cycle at
the time of any such trade to prevent failed settlement and should consult their
own advisers.
     This communication is for informational purposes only and does not
constitute an offer to sell, or a solicitation of an offer to buy any security.
No offer to buy securities described herein can be accepted, and no part of the
purchase price thereof can be received, unless the person making such investment
decision has received and reviewed the information contained in the relevant
offering memorandum in making their investment decisions. This communication is
not intended to be a confirmation as required under Rule 10b-10 of the
Securities Exchange Act of 1934. A formal confirmation will be delivered to you
separately.
     The senior notes have not been registered under the Securities Act. The
notes may not be offered or sold within the United States or to U.S. persons
except to qualified institutional buyers in reliance on the exemption from
registration provided by Rule 144A and to certain non-U.S. persons in offshore
transactions in reliance on Regulation S. You are hereby notified that sellers
of the notes may be relying on the exemption from the provisions of Section 5 of
the Securities Act provided by Rule 144A. You may obtain a copy of the
Preliminary Offering Memorandum and the Final Offering Memorandum (when
available) for this transaction by calling your Citigroup Global Markets Inc.,
sales representative to request it.

-2-



--------------------------------------------------------------------------------



 



SCHEDULE A

              Principal Amount of   Initial Purchasers   Notes to be Purchased  
Citigroup Global Markets Inc.
  $ 127,000,000  
Mizuho Securities USA Inc.
  $ 127,000,000  
UBS Securities LLC
  $ 127,000,000  
Morgan Stanley & Co. LLC
  $ 113,000,000  
Merrill Lynch, Pierce, Fenner & Smith Incorporated
  $ 78,000,000  
HSBC Securities (USA) Inc.
  $ 64,000,000  
PNC Capital Markets LLC
  $ 64,000,000  
 
     
Total
  $ 700,000,000  
 
     

-3-